  Case: 1:17-md-02804-DAP Doc #: 3182 Filed: 02/24/20 1 of 3. PageID #: 491859



                            IN THE UNITED STATED DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

                                                        )
                                                        )     MDL No. 2804
                                                        )
 IN RE: NATIONAL PRESCRIPTION                           )     CASE NO.: 1:17-MD-2804-DAP
 OPIATE LITIGATION                                      )
                                                        )     JUDGE DAN AARON POLSTER
                                                        )



            MOTION FOR LEAVE TO SUBSTITUTE COUNSEL FOR DEFENDANT
                             CMC PHARMACY, LLC

                    Under Local Rule 83.9, Zimmer Kunz, PLLC (Zimmer Kunz) and Ryan A. Zeli of

that firm move for leave of Court to substitute as counsel of record for Defendant CMC Pharmacy,

LLC (CMC Pharmacy) in place of attorneys Brian H. Benjet, Nathan P. Heller, and Brenna Dee

Kelly of DLA PIPER, LLP (US).

                    Zimmer Kunz counsel certifies that they have provided written notice of this

substitution to CMC Pharmacy, which has consented to the substitution. Zimmer Kunz counsel

also certify that by the CM/ECF service of this filing, they have notified all parties to the case of

this substitution.

                    CMC Pharmacy and its counsel request that all future notices, correspondence,

pleadings, and other filings be directed to CMC Pharmacy’s counsel at Zimmer Kunz.

                                                  Respectfully submitted,
                                                  s/ Ryan A. Zeli
                                                  RYAN A. ZELI (OH 0088609)
                                                  Zimmer Kunz, P.L.L.C.
                                                  310 Grant Street, Suite 3300
                                                  Pittsburgh, PA 15219
                                                  412-281-8000
                                                  Fax: 412-281-1765
                                                  zeli@zklaw.com


01850480.DOCX 8999-0075
  Case: 1:17-md-02804-DAP Doc #: 3182 Filed: 02/24/20 2 of 3. PageID #: 491860




                                    s/ Brian H. Benjet
                                    BRIAN H. BENJET (PA 205392)
                                    NATHAN P. HELLER (PA 206338)
                                    BRENNA DEE KELLY (PA 320433)
                                    DLA PIPER LLP (US)
                                    One Liberty Place
                                    1650 Market Street, Suite 5000
                                    Philadelphia, PA 19103-7300
                                    215-656-3300
                                    Fax: 215-656-3301
                                    EMAIL: Brian.Benjet@us.dlapiper.com




01850480.DOCX 8999-0075
  Case: 1:17-md-02804-DAP Doc #: 3182 Filed: 02/24/20 3 of 3. PageID #: 491861




                                      CERTIFICATE OF SERVICE



                    I hereby certify that on February 24, 2020, I electronically filed the foregoing

motion with the Clerk’s Office using the CM/ECF system, which sent notification of the filing to

all attorneys of record.



DATED: February 24, 2020

                                                   s/ Ryan A. Zeli
                                                   RYAN A. ZELI (OH 0088609)
                                                   Zimmer Kunz, P.L.L.C.
                                                   310 Grant Street, Suite 3300
                                                   Pittsburgh, PA 15219
                                                   412-281-8000
                                                   Fax: 412-281-1765
                                                   zeli@zklaw.com

                                                   Counsel for Defendant CMC Pharmacy, LLC




01850480.DOCX 8999-0075
